IN THE UNITED STATES DISTRICT COURT

FOR TI-IE DISTRICT OF DELAWARE

 

AUTUMN LAMPKINS,
Plaintiff,
v. Civil Action No. 16-647-CFC
MITRA QSR KNE, LLC, l
Defendant.
MEMORANDUM ORDER

 

The Court has reviewed Defendant’s letter dated January 29, 2019 (D.I.
151). Defendant asks the Court to treat the letter “as either an amended request to
also exclude ‘accommodation’ evidence on Plaintiff’s disparate treatment claims or
to reconsider and amend its earlier order based on this clarification from
Defendant.” Id. at 1. The Court DENIES Defendant’s request.

The Defendant states in its letter that its failure to seek a motion in limine
With respect to Plaintiff’ s gender discrimination claim was an “oversight [] made in
drafting the opening paragraph of the initial letter brief.” Id. The Court disagrees
Consistent With the opening paragraph of Defendant’s initial letter brief, Defendant
stated on page three of that brief that Defendant sought to limit “[e]vidence in

support of [Plaintz_'j"s ] hostile work environment claim.” D.I. 113 at 3 (emphasis

added). Moreover, in Defendant’s Opposition to Motion Filed by Plaintiff to Add
Witness to Pretrial Order (D.I. 131), Defendant stated that “pending before the
Court is the issue of Whether Plaintiff may even use ‘accommodation’ evidence for
her Title VII claim of sexual harassment.” Ia'. at 5-6 (emphasis added). Finally, at
oral argument, defense counsel stated with respect to the accommodation evidence
issue: (1) she was “focusing on [] the activities that plaintiff has asserted that can
be used as evidence to prove a hostile work environment”; (2) “that’s my concern”;
(3) “those are the things I think go to the accommodation side of the hostile work
environment”; and, most tellingly, (4) “That ’s where l was going to focus on the
motion in limine, was I don ’t think the plaintiff can gra[ft] an FLSA claim into a

Title 7 claim and a make a hostile work environment relying on the requirements

 

of FLSA.” Tr. 167:19-168:24 (emphasis added).

Local Rule l6.3(c)(5) requires the parties to state in the Pretrial Order “the
issues of law which any party contends remain to be litigated.” Even though
Defendant did not state in the Pretrial Order that the “accommodation evidence”
issue needed to be litigated, the Court heard extensive oral argument on the issue
and permitted Defendant an opportunity to brief the issue in a motion in limine.
Defendant was, in short, afforded numerous and ample opportunities to seek an
order that would limit or exclude the use of accommodation evidence for

Plaintiff’s gender discrimination claim.

To the extent Defendant is asking the Court to treat the January 29, 2019
letter as a motion for reconsideration, the request is DENIED for the reasons stated
above and also because (l) Plaintiff would clearly be prejudiced by a ruling at this
late date on the eve of trial that the evidence is to be excluded, and (2) Defendant
has not demonstrated a legitimate basis for the Court to grant a motion for
reconsideration of its earlier ruling, see generally Max ’s Seafooa' Cafe v.
Quinteros, 176 F.3d 669 (3d Cir. 1999).

WHEREFORE, Defendant’s application for relief as set forth in its letter
dated January 29, 2019 (D.I. 151) is DENIED.

IT IS SO ORDERED.

CONNOLLY I'I`ED S(/l`ATES DISTRICT JUDGE

hogan

